Appeal from order granting respondent’s motion for summary judgment under rule 113 of the Rules of Civil Practice, and denying plaintiff's motion for similar relief. Order modified so as to provide that respondent’s motion for summary judgment be denied, and as so modified affirmed, without costs. There are questions of fact to be determined in so far as defendant Bertha Busch’s individual responsibility is concerned. Upon a trial, facts with reference to the financial status of the estate and as to the persons interested therein should be elicited, as well as the facts in connection with the indorsement of the note by said defendant, including conversation between her representative and the representative of the bank as to her liability. Views expressed in Bank of Troy v. Topping (9 Wend. 273; 13 id. 557) may be helpful as indicating some of the issuable facts herein. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ. concur. [157 Misc. 805.]